
	
		III
		111th CONGRESS
		1st Session
		S. RES. 226
		IN THE SENATE OF THE UNITED STATES
		
			July 29, 2009
			Mrs. Lincoln (for
			 herself and Mrs. Hutchison) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			August 5, 2009
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating September 2009 as Gospel
		  Music Heritage Month and honoring gospel music for its valuable
		  contributions to the culture of the United States.
	
	
		Whereas gospel music is a beloved art form of the United
			 States;
		Whereas gospel music is a cornerstone of the musical
			 traditions of the United States and has spread beyond origins in
			 African-American spirituals to achieve popular cultural and historical
			 relevance;
		Whereas gospel music has spread beyond geographic origins
			 in the United States to touch audiences around the world; and
		Whereas gospel music is a testament to the universal
			 appeal of a historical art form of the United States that both inspires and
			 entertains across racial, ethnic, religious, and geographical boundaries: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)designates
			 September 2009 as Gospel Music Heritage Month; and
			(2)recognizes the
			 valuable contributions to the culture of the United States derived from the
			 rich heritage of gospel music and gospel music artists.
			
